DEMAND GRID PROMISSORY NOTE PRIME RATE $2,800,000.00 August 26, 2009 New York, New York FOR VALUE RECEIVED, the undersigned, Freundlich Supply Company, Inc. (the “Borrower”) HEREBY PROMISES TO PAY to the order of ISRAEL DISCOUNT BANK OF NEW YORK, its successors and assigns (hereinafter the “Bank”), the principal amount ofTwo Million Eight Hundred Thousand ($2,800,000.00), in lawful money of the United States (the “Loan”), or the aggregate unpaid principal amount of all revolving credit advances (hereinafter each being referred to as an “Advance” and collectively, the “Advances”) made to Borrower, as set forth on Bank’s computer system on the Loan Enquiry Page(s) (the “Loan Enquiry Page(s)”) ON DEMAND or on the maturity date of each such Advance as shown on the Loan Enquiry Page(s), and in no event later than the Maturity Date, and to pay interest on the unpaid principal balance of this Demand Grid Promissory Note (this “Note”) in the manner and at the rate as hereinafter specified and such amounts due hereunder. Borrower acknowledges that this Note is an obligation which is payable on demand and that notwithstanding anything to the contrary in any other instrument, agreement or other document to which Borrower and/or Bank is a party, the enumeration in any such document of specific events of default, conditions and/or covenants relating to the Advances evidenced by this Note or to any other Obligations, shall not be construed to qualify, define or otherwise limit in any way Bank's right, power or ability, at any time, to make demand for payment of the principal of and interest on this Note, and Borrower agrees that the occurrence of any event of default or breach of any condition or covenant in any such document is not the only basis for demand to be made on this Note. 1.
